 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Car Rental System, Inc. Car Rental Divisionand General Drivers and Warehousemen, LocalUnion No. 498 affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America. Case 17 CA-7786July 31, 1978DECISION AND ORDERBY ME MB.ERS JI NKINS, Mt RPIIY. AND TRKESI SAIEOn March 2, 1978, Administrative Law JudgeJames T. Youngblood issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and counsel for theGeneral Counsel filed a brief answering Respon-dent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge asmodified herein and to adopt his recommended Or-der as modified below.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Na-tional Car Rental System, Inc. Car Rental Division,Kansas City, Missouri, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified:I. Substitute the following for paragraph l(b):"(b) In any like or related manner interferingwith, restraining, or coercing employees in the exer-cise of their rights guaranteed in Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.tThe Administrative Law Judge included in his recommended remedy,inter alia, a requirement that Respondent make whole striking employees forany losses suffered by them "by reason of the Respondent's failure, if any.to reinstate them within 5 days after the date on which they apply forreinstatement ."The Board has found that the 5-da5 period is a rea-sonable accommodation between the interests of the empliiees in returningto work as quickly as possible and the employer's need to effectuate thatreturn in an orderly manner. Drug Paukagie ( ompany, Inc, 228 NI.RB 108(1977). Accordingly, if Respondent herein has already rejected. or hereafterrejects, unduly delays. or ignores any unconditional offer to return to twork.or attaches unlawful conditions to Its offer of reinstatement, the 5-day pe-riod serves no useful purpose and backpay will commence as of the date ofthe unconditional offer to return to work. Member Jenkins, for the reasonsset forth in the partial dissent in Drug Package Cnompaun. In .supra. wouldin any event begin Respondent's backpay obligation from the date of eachstriker's unconditional offer to return to work.2 We do not agree with the Administratise Law Judge that the unfairlabor practice found in this proceeding warrants broad remedial order tofully effectuate the purposes of the Act. Accordingly. we shall narrow thescope of the recommended Order to provide that Respondent cease anddesist from in any like or related manner interfering with, restraining. orcoercing employees in the exercise of their rights guaranteed in Sec. 7 of theActMember Jenkins agrees with the Administrative La.i Judge's concluslonthat 4rkay Pcrkaging C(orporuaion. 227 NLRB 397 119761. is distinguishableon its facts from the instant case Member Jenkins further notes that hedissented in Arclu, Packaging and would have applied therein the presump-tion that replacements supported the union in the same ratio as those whomthe' replaced.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWi WILL NOI refuse to bargain collectivelywith General Drivers and Warehousemen, LocalUnion No. 498, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America.W. WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed in Section 7of the National Labor Relations Act.WE Wll. offer, upon application, to all ouremployees engaged in an unfair labor practicestrike, who were not permanently replaced whileeconomic strikers, reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privileges, dis-charging if necessary any replacements hired onor after June 2, 1977, when the economic strikewas prolonged and converted into an unfair la-bor practice strike.WE Wll make each of these striking employ-ees whole for any loss of earnings they may suf-fer by reason of the failure, if any, to reinstatethem, upon application.Wi WILL. upon request, bargain collectivelywith the above-named Union as the exclusiverepresentative of our employees in a unit foundappropriate with respect to rates of pay, wages,hours, and other terms and conditions of em-ployment, and embody in a signed agreementany understanding reached. The bargaining unitis:All general garagemen and parking lot at-tendants employed by us at our Kansas City,237 NLRB No. 23172 NATIONAL CAR RENTAL SYSTEM. INCMissouri, operations, excluding office clericalemployees, mechanics, counter sales agents.bookkeepers, guards, and supervisors as de-fined in the Act.NATIONAL CAR RENTAI SYSIE-M IN(( CxRRENTAL DivISIoNDECISIONSTATEMENT OF THE CASEJAMES T YOUNGBLOOD. Administrative Law Judge: Thecomplaint which issued on September 14. 1977. chargesthat National Car Rental System. Inc. Car Rental Division(National or Respondent), withdrew recognition from. andrefuses to recognize, General Drivers and Warehousemen.Local Union No. 498 affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs. Warehousemen &Helpers of America (the Union) in violation of Section8(a)(5) and (I) of the Act, and that this conduct caused orprolonged the strike engaged in by Respondent's bargain-ing unit employees. The Respondent filed an answer deny-ing the commission of any unfair labor practices. On De-cember 9, 1977, a hearing was held in this matter at KansasCity, Kansas. All parties were represented at the hearing.and following the hearing the General Counsel. the Charg-ing Party, and the Respondent filed post-trial briefs.Upon the entire record, upon my observation of the wit-nesses, the arguments made during the hearing. and thebriefs filed by the parties, I make the following:FINDINGS Of FkACTI. THE BUSINESS OF RFSPON[)I NIThe Respondent is engaged in the operation of automo-bile rental agencies at various locations throughout theUnited States, including facilities located at Kansas CityInternational Airport and 1620 Baltimore, Kansas City.Missouri. In the course and conduct of its business opera-tions within the State of Missouri, the Respondent annual-ly purchases goods and services valued in excess of $50,000directly from suppliers located outside the State of Mis-souri. The Respondent's annual gross volume of businessat the Missouri operations exceeds $500,000. The Respon-dent admits, and I find, that the Respondent is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.111 THE ALLEGED UNFAIR LABOR PRACTICESOn or about September 30, 1963, the Union was certifiedas the exclusive representative of all general garagemenand parking lot attendants employed by the Respondent atits Kansas City, Missouri. operations, excluding office cier-ical employees. mechanics, counter sales agents, bookkeep-ers. guards. and supervisors as defined in the Act. Sincethat time, at least until the events which give rise to thisproceeding, the Union has been the exclusive representa-tise of all the employees in the unit described above for thepurposes of collective bargaining with respect to rates ofpay. wages. hours of employment, or other terms and con-ditions of employment within the meaning of Section 9(a)of the Act. Since the certification the Union and the Re-spondent have been parties to successive collective-bar-gaining agreements covering the employees in the unit de-scribed above. the last agreement expiring b5 its terms onDecember 15. 1976.Around January 6, 1977. the Union and the Respondentcommenced negotiations for a new collective-bargainingagreement to succeed the agreement which expired on De-cember 15, 1976. On March 8. 1977. at what turned out tobe the last bargaining session, the Respondent presented tothe Union its final proposal. The union representative in-formed the Respondent that it would present this final pro-posal to the membership. but it was his opinion that the)would refuse to ratif' the proposed terms. On March 10.1977, the Respondent wrote a letter to the Union express-ing in writing its final wage offer as presented on March 8.1977. On March 19. 1977. the Company's contract wageproposal was presented to the membership, and the mem-bership unanimously voted not to accept the proposedterms. On March 29. 1977. the 10 bargaining unit employ-ees at both the airport and downtown locations went onstrike.On May 20. 1977. National sent to each of its 10 strikingbargaining unit employees a letter advising them that Na-tional expected them to return to work no later than theirregular work shift beginning on or about 7 a.m. Tuesday.May 24, 1977. The letter also informed the employees thatin the event then decided not to report for work at thattime National would commence hiring permanent replace-ments to do the work which the employees had chosen notto perform. Between Ma, 24 and 30 the Respondent hired10 replacements. On June 2. 1977, at a meeting arrangedby the Federal Mediation and Conciliation Service. Na-tional presented the Union with a letter informing theUnion that it had hired permanent replacements for thestriking employees. The letter indicated that when thestrike was over National would place the striking employ-ees who requested reinstatement on a preferential hiringlist. The letter concluded, "In the circumstances, we there-fore question whether Teamsters Local 498 continues torepresent a majority of the employees in the unit previouslydetermined and certified by the National Labor RelationsBoard. Case No. 17 RC 4231." The Respondent refusedto negotiate or recognize the Union thereafter.On July 7. 1977. John Roy, the then president of theUnion, wrote National advising that Bob Mott no longerrepresented or worked for the Union and requested a meet-mi : for the purpose of resolving the dispute between theUlllon and the Respondent. By letter dated July 14, 1977,National advised John RoN that it was declining his re-quest for a meeting and informed him that as National hadquestioned the Union's majority they declined to negotiate.173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAround July 22, the Respondent filed an RM petition(Case 17-RM-602) with the Board.Discussion and ConclusionsIt is a well-settled principle that a certified union enjoysan irrebuttable presumption of majority status for at least Iyear. This presumption continues throughout the life ofany contract, and becomes a rebuttable presumption onlyafter its expiration. An employer may rebut this presump-tion by affirmatively establishing that the Union has in factlost its majority status, or showing that it has sufficientobjective considerations for reasonably doubting theUnion's continuing majority status. If either of these fac-tors exists the employer may lawfully refuse to bargainwith the Union on the grounds that it doubts its continuingmajority status.The Respondent argues that it had a doubt as to theUnion's majority status on June 2, 1977, when it declinedto continue recognition of the Union, predicated on thefact that (1) all of the 10 striking employees had been re-placed; (2) all of these 10 replacements crossed the picketline and accepted employment knowing that they were re-placing striking employees; and (3) these 10 employeescontinued to work throughout the strike and that you can-not presume that these employees were in favor of theUnion because they were well aware of the fact that ifnegotiations with the Union resumed they would be theprime target of the Union, because the Union would seektheir replacement immediately.The General Counsel contends that notwithstanding thefact that all 10 members of the bargaining unit were re-placed and that all 10 of the replacements crossed the pick-et line to accept employment and daily crossed the picketline to work, you cannot presume that these employees donot support the Union. The General Counsel argues andcites cases to support the proposition that the Board hasheld that new employees, including strike replacements, arepresumed to support the Union in the same ratio as thosewhom they have replaced, and that an employer, regardlessof the number of replacements, may not simply assumethat strike replacements do not support the Union.The Respondent states that the basic question presentedby this case is whether the Company had a right to consid-er the facts and common sense in assessing the Union'sstatus, or whether an illogical and indeed absurd "pre-sumption" of continuing majority status should apply.Pointing to the fact that the interest of the Union and thestrike replacements are diametrically opposed, the Respon-dent argues that in order to presume that the strike replace-ments supported the Union we must also presume that theyare idiots.There is no way that I can change Respondent counsel'sconclusion that the current Board law is absurd, but I cancite him the most recent case, which he discussed veryelaborately in his brief, Windham Community MemorialHospital, 230 NLRB 1070 (1977), by which I am bound i-that case the Board stated:In view of certain comments made by the Adminis-trative Law Judge concerning what presumption mayapply as to whether striker replacements support theunion, we wish to clarify the law on this issue. TheAdministrative Law Judge cited our decision in ArkayPackaging Corporation, 227 NLRB 397 (1976), for theproposition that replacements for economic strikers"might well be presumed not to want the union torepresent them." Further, in deciding that Respondentdid not possess sufficient objective considerationsupon which to predicate withdrawal of recognitionfrom the Union, the Administrative Law Judge as-sumed that the replacements hired by Respondentmight be counted as opposed to the Union, listing the42 replacements under a column headed "Against theUnion."The general rule, however, is that new employees,including striker replacements, are presumed to sup-port the union in the same ratio as those whom theyhave replaced. See, e.g., James W. Whilfield, d/b/aCutten Supermarket, 220 NLRB 507, 508-509 (1975);Surface Industries Inc., 224 NLRB 155 (1976). We de-clined to follow this well-settled principle in ArkayPackaging, supra, deciding that the respondent thereincould reasonably presume that the striker replace-ments did not support the union, only because of theunique circumstance that the union had apparentlyabandoned the bargaining unit.... Of course, thenormal presumption regarding the loyalties of strikerreplacements is rebuttable.'Other than the fact that the strike replacements crossedthe picket line to obtain their employment and continuedto cross that picket line to work, there is no evidence toindicate the desires of these employees as to whether theywere, or were not, in favor of the Union. Thus, I mustconclude that the evidence is insufficient to rebut the pre-sumption that the Union continued to represent a majorityof the employees at all times, in accordance with the statedprinciple of Board law.It is therefore my conclusion that the Respondent hasfailed to sustain its burden of showing that it had objectiveconsiderations sufficient to permit it to withdraw recogni-tion from the Union. I therefore conclude that the Respon-dent has refused to bargain in violation of Section 8(a)(5)and (I) of the Act.The complaint in paragraph 8(a) and (b), in substance,alleged that the strike which occurred on March 29, 1977,was converted to an unfair labor practice strike on June 2,1977, when the Respondent withdrew recognition from theUnion. The post-trial brief filed by the General Counseldoes not indicate what sort of remedy the General Counselis seeking in this regard. However, the Respondent's refus-al to bargain with the Union beyond June 2, 1977, necces-sarily prolonged the negotiations and neccessarilybroadened the issues between the parties. This also demon-I he Respondent also argued in this case that the principles applied in4Irka Packaging should be applied here because the Union had abandonedthe bargaining unit. A resiew of the record in this case including the testi-mony and the exhibits will amply demonstrate that there is no wa) that theUnion could be considered as having abandoned the bargaining unit. Infact the withdrawal of recognition occurred on June 2. 1977, at a bargainingsesslon.174 NATIONAL CAR RENTAL, SYSTEM. INC.strated that the Respondent was determined not to resolvethe issues but wanted to preclude reaching final agreementand to undermine the Union's representative status. It isfurther my conclusion that this conduct converted the eco-nomic strike on and after June 2, 1977, into an unfair laborpractice strike. I shall therefore recommend that the Re-spondent be ordered, upon application. to reinstate the un-fair labor practice strikers, who were not permanently re-placed during the economic strike prior to June 2. 1977,when the Respondent unlawfully withdrew recognition andrefused to negotiate further with the Union.IV THE EFFECT OF THE UNFAIR LABOR PRA X( l( I PONCOMMERCIEThe activities of the Respondent set forth in section II1,above, occurring in connection with its operations de-scribed in section 1, above. have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.CV THE REMFED'Having found that the Respondent has engaged in cer-tain unfair labor practices in violation of Section 8(a)( l)and (5) of the Act, I shall recommend that the Respondentbe ordered to cease and desist therefrom and from anyother manner infringing upon its employees' Section 7rights, and to take certain affirmative action designed toeffectuate the policies of the Act.I have found that the Respondent unlawfully refused tobargain with the Union, which was the certified and con-tractual bargaining representative of its employees for anumber of years. I shall therefore recommend that it beordered to bargain collectively with the Union, upon re-quest, concerning rates of pay, wages, hours, and otherterms and conditions of employment. and embody in asigned agreement any understanding reached.I have also found that the economic strike was pro-longed and converted into an unfair labor practice strikeon June 2, 1977, by the Respondent's conduct in violationof the Act. I shall therefore recommend that the Respon-dent be ordered to offer, upon application, to all the strik-ing employees who were not permanently replaced whileeconomic strikers. reinstatement to their former jobs, or. ifthese jobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges, discharging, if necessary, any replacementshired on or after June 2, 1977, when the economic strikewas prolonged and converted into an unfair labor practicestrike, and to make each of these striking employees wholefor any loss of earnings they may suffer by reason of theRespondent's failure, if any, to reinstate them within 5days after the date on which they apply for reinstatementto the date of the Respondent's offer of reinstatement, bypayment to each of them of the sum of money equal to theamount he normally would have earned during such pe-riod, less his net earnings, if any, during such period. withbackpay computed on a quarterly basis, plus interest, to becomputed in the manner prescribed in F. 14'. WoolworthCompan., 90 NIRB 289 (1950). and Florida Steel Corpora-tion. 231 N[IRB 651 (19771.:(CO('l t SIONS OF LAAW1. The Respondent. National Car Rental System. Inc.Car Rental Division, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. General Drivers and Warehousemen, Local UnionNo. 498 affiliated with International Brotherhood ofTeamsters. Chauffeurs, Warehousemen & Helpers ofAmerica. is a labor organization within the meaning ofSection 2(5) of the Act.3. By refusing to bargain collectively in good faith withthe above-named Union on and after June 2, 1977. theRespondent has engaged in and is engaging in unfair laborpractices in violation of Section 8(a)(5) and (I) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act. I hereby issue the following rec-omniended:ORDERThe Respondent. National Car Rental System. Inc. CarRental Division. Kansas City., Missouri, its officers, agents.successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with the above-named Union as the exclusive collective-bargaining repre-sentative of its employees in the unit found appropriate.(h) In alln' other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guar-anteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer, upon application, to all the employees en-gaged in an unfair labor practice strike, who are not per-manentlS replaced while economic strikers, reinstatementto their former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir senioritv or other rights and privileges, discharging, ifnecessary, any replacements hired on or after June 2, 1977,when the economic strike was prolonged and convertedinto an unfair labor practice strike.4(hb) Make each of the striking employees whole for anyloss of earnings thes may suffer by reason of the Respon-See. generallN. /Is Pll/umhindr ,ld Ilrin' ( ,. 138 Nt RB 716 1962)In I e eu\eil no escreptions are filed a.i provided h. Sec 10246 of theRule, and RKeula.tionm of the N;ltnal .ahbor Relations Board, the findings,,oncluiion,. aind reornmmeindd ()rdcr herein shall. as provided in Sec1(12 48 lf the Rule, cnd Rczullrions, he idopted ho ihe Board and becomeits findin.s kLnlsn1 .a.nird order. and all .bhjeions thereto shall hedeened ,.sledl fr .11al purposcI4 I tih, rec;rd 11 i nlltd thI i t ,rh f t of lie , triker replacemenis resignedIller pr tilnll .a Ir the ihrike he.illn c .ll unfair labor practice strike and theRexpndenit hredr i, .- til,,11] rrpr kc. clllenlni eriplo!ees175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent's failure, if any, to reinstate them, upon application, ina manner set forth in the section of this Decision entitled"The Remedy."(c) Upon request, bargain collectively with the above-named union as the exclusive representative of the employ-ees in the appropriate unit with respect to rates of pa,:.wages, hours, and other terms and conditions of employ-ment, and embody in a signed agreement any under-standing reached. The bargaining unit is:All general garagemen and parking lot attendantsemployed by the Respondent at its Kansas City, Mis-souri, operations, excluding office clerical employees,mechanics, counter sales agents, bookkeepers, guards.and supervisors as defined in the Act.(d) Post at its places of business in Kansas City, Mis-souri, at its downtown location as well as the airport loca-tion, copies of the attached notice marked "Appendix." 5Copies of the notice, on forms provided by the RegionalDirector for Region 17, after being duly signed by the Re-spondent's representatives shall be posted by the Respon-dent immediately upon receipt thereof, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.In the event that this Order is enforced hb a judgment of the UnitedStates (Court of Appeals. the words in the notice reading "Posled bh Orderof the National I.abor Relations Board" shall read "Posted Pursuant to aJudgment of the United States C ourt of Appeals E nforcing an Order of theNaltional l.abor Relations Board"176